      Case 17-55514-sms            Doc 28      Filed 04/30/20 Entered 04/30/20 15:15:00                    Desc Main
                                              Document      Page 1 of 11




                                        UNITED STATES BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF GEORGIA
                                                ATLANTA DIVISION


    In re: DELONG, CHRISTOPHER                                 §    Case No. 17-55514-SMS
           LEE                                                 §
                                                               §
                                                               §
                                Debtor(s)


                                            TRUSTEE'S FINAL REPORT (TFR)

           The undersigned trustee hereby makes this Final Report and states as follows:

          1. A petition under Chapter 7 of the United States Bankruptcy Code was filed on 03/27/2017. The
    undersigned trustee was appointed on 03/27/2017.
           2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

           3. All scheduled and known assets of the estate have been reduced to cash, released to the debtor as
    exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned pursuant to 11 U.S.C. § 554.
    An individual estate property record and report showing the disposition of all property of the estate is attached
    as Exhibit A.

           4. The trustee realized the gross receipts of               $          21,149.89
                            Funds were disbursed in the following amounts:

                            Payments made under an
                             interim distribution                                        0.00
                            Administrative expenses                                      0.00
                            Bank service fees                                          404.46
                            Other payments to creditors                                  0.00
                            Non-estate funds paid to 3rd Parties                         0.00
                            Exemptions paid to the debtor                                0.00
                            Other payments to the debtor                                 0.00
                            Leaving a balance on hand of1              $           20,745.43
    The remaining funds are available for distribution.

   1The  balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to
   disbursement will be distributed pro rata to creditors within each priority category. The trustee may receive additional
   compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on account of the disbursement
   of the additional interest.




UST Form 101-7-TFR (5/1/2011)
      Case 17-55514-sms              Doc 28       Filed 04/30/20 Entered 04/30/20 15:15:00                       Desc Main
                                                 Document      Page 2 of 11



           5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank account.

           6. The deadline for filing non-governmental claims in this case was 12/07/2017 and the deadline for filing
    governmental claims was 12/07/2017. All claims of each class which will receive a distribution have been
    examined and any objections to the allowance of claims have been resolved. If applicable, a claims analysis,
    explaining why payment on any claim is not being made, is attached as Exhibit C.


           7. The Trustee's proposed distribution is attached as Exhibit D.
           8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is $2,765.46. To
    the extent that additional interest is earned before case closing, the maximum compensation may increase.


            The trustee has received $0.00 as interim compensation and now requests the sum of $2,765.46, for a
    total compensation of $2,765.462. In addition, the trustee received reimbursement for reasonable and necessary
    expenses in the amount of $0.00 and now requests reimbursement for expenses of $67.01 for total expenses of
    $67.012.

          Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing report is true
    and correct.




    Date: 04/29/2020                                     By: /s/ S. Gregory Hays
                                                                         Trustee




    STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
    Act exemption 5 C.F.R. §1320.4(a)(2) applies.




          2If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the

    amounts listed in the Trustee's Proposed Distribution (Exhibit D)



UST Form 101-7-TFR (5/1/2011)
               Case 17-55514-sms                            Doc 28       Filed 04/30/20 Entered 04/30/20 15:15:00                                      Desc Main
                                                                        Document      Page 3 of 11
                                                               Form 1
                                                                                                                                                              Exhibit A
                                           Individual Estate Property Record and Report                                                                       Page: 1

                                                            Asset Cases
Case No.:    17-55514-SMS                                                                         Trustee Name:      (300320) S. Gregory Hays
Case Name:         DELONG, CHRISTOPHER LEE                                                        Date Filed (f) or Converted (c): 03/27/2017 (f)
                                                                                                  § 341(a) Meeting Date:       05/02/2017
For Period Ending:         04/29/2020                                                             Claims Bar Date:      12/07/2017

                                      1                                   2                      3                      4                    5                     6

                           Asset Description                           Petition/         Estimated Net Value     Property Formally     Sale/Funds             Asset Fully
                (Scheduled And Unscheduled (u) Property)             Unscheduled        (Value Determined By        Abandoned        Received by the       Administered (FA)/
                                                                        Values                 Trustee,             OA=§554(a)           Estate             Gross Value of
                                                                                       Less Liens, Exemptions,       abandon.                              Remaining Assets
  Ref. #                                                                                  and Other Costs)

    1       LR Set, BR Set, Dining Set and Chairs,                            700.00                      0.00                                    0.00                          FA
            Recliner, 2 Beds,

    2       2 TVs, 2 iPad Minis, Cellphone, Nintendo                      1,500.00                        0.00                                    0.00                          FA
            Wii

    3       Model Cars                                                        400.00                      0.00                                    0.00                          FA

    4       Baseball equipment                                                250.00                      0.00                                    0.00                          FA

    5       Clothing                                                          100.00                      0.00                                    0.00                          FA

    6       Wedding Ring                                                      200.00                      0.00                                    0.00                          FA

    7       1 Dog                                                              10.00                      0.00                                    0.00                          FA

    8       Cash                                                               30.00                      0.00                                    0.00                          FA

    9       Checking: Wells Fargo                                         1,221.00                        0.00                                    0.00                          FA

   10       Savings: Wells Fargo                                              119.00                      0.00                                    0.00                          FA

   11       401 (k): NRECA Insurance and Financial                        8,879.00                        0.00                                    0.00                          FA
            Services

   12       2016 Anticipated Tax Refund: Federal                              600.00                      0.00                                    0.00                          FA

   13       Excess Funds from Pre-petition real                         21,000.00                    21,000.00                              21,149.89                           FA
            property foreclosure (u)
            See adversary # 19-05146 regarding resolution of lien.


   13       Assets Totals (Excluding unknown values)                   $35,009.00                 $21,000.00                             $21,149.89                       $0.00



 Major Activities Affecting Case Closing:




 Initial Projected Date Of Final Report (TFR): 12/31/2019                              Current Projected Date Of Final Report (TFR):             04/29/2020 (Actual)


                       04/29/2020                                                                      /s/S. Gregory Hays
                             Date                                                                      S. Gregory Hays




UST Form 101-7-TFR (5/1/2011)
              Case 17-55514-sms                        Doc 28       Filed 04/30/20 Entered 04/30/20 15:15:00                                    Desc Main
                                                                   Document      Page 4 of 11
                                                              Form 2                                                                                   Exhibit B
                                                                                                                                                       Page: 1
                                              Cash Receipts And Disbursements Record
Case No.:              17-55514-SMS                                        Trustee Name:                     S. Gregory Hays (300320)
Case Name:             DELONG, CHRISTOPHER LEE                             Bank Name:                        Mechanics Bank
Taxpayer ID #:         **-***5606                                          Account #:                        ******5500 Checking
For Period Ending: 04/29/2020                                              Blanket Bond (per case limit): $30,203,000.00
                                                                           Separate Bond (if applicable): N/A

    1          2                        3                                           4                             5                      6                       7

  Trans.    Check or       Paid To / Received From           Description of Transaction          Uniform       Deposit             Disbursement         Account Balance
   Date      Ref. #                                                                             Tran. Code       $                       $

 09/13/17     {13}     Aldridge Pite LLP (PennyMac)       Excess proceeds from pre-petition     1290-000          21,149.89                                          21,149.89
                                                          foreclosure sale. Lien resolved per
                                                          Order, Dkt # 16, Adversary # 19-
                                                          05146.
 09/29/17              Rabobank, N.A.                     Bank and Technology Services          2600-000                                      15.21                  21,134.68
                                                          Fees
 10/31/17              Rabobank, N.A.                     Bank and Technology Services          2600-000                                      32.42                  21,102.26
                                                          Fees
 11/30/17              Rabobank, N.A.                     Bank and Technology Services          2600-000                                      30.35                  21,071.91
                                                          Fees
 12/29/17              Rabobank, N.A.                     Bank and Technology Services          2600-000                                      29.29                  21,042.62
                                                          Fees
 01/31/18              Rabobank, N.A.                     Bank and Technology Services          2600-000                                      33.29                  21,009.33
                                                          Fees
 02/28/18              Rabobank, N.A.                     Bank and Technology Services          2600-000                                      28.20                  20,981.13
                                                          Fees
 03/30/18              Rabobank, N.A.                     Bank and Technology Services          2600-000                                      30.17                  20,950.96
                                                          Fees
 04/30/18              Rabobank, N.A.                     Bank and Technology Services          2600-000                                      29.12                  20,921.84
                                                          Fees
 05/31/18              Rabobank, N.A.                     Bank and Technology Services          2600-000                                      33.10                  20,888.74
                                                          Fees
 06/29/18              Rabobank, N.A.                     Bank and Technology Services          2600-000                                      29.04                  20,859.70
                                                          Fees
 07/31/18              Rabobank, N.A.                     Bank and Technology Services          2600-000                                      32.00                  20,827.70
                                                          Fees
 08/31/18              Rabobank, N.A.                     Bank and Technology Services          2600-000                                      30.95                  20,796.75
                                                          Fees
 09/28/18              Rabobank, N.A.                     Bank and Technology Services          2600-000                                      15.95                  20,780.80
                                                          Fees
 10/31/18              Rabobank, N.A.                     Bank and Technology Services          2600-000                                      18.78                  20,762.02
                                                          Fees
 01/30/20              Transition transfer Debit          Transition transfer debit. Transfer   9999-000                                 20,762.02                        0.00
                                                          from Mechanics Bank account to
                                                          East West Bank account

                                            COLUMN TOTALS                                                         21,149.89               21,149.89                      $0.00
                                                   Less: Bank Transfers/CDs                                              0.00             20,762.02
                                            Subtotal                                                              21,149.89                   387.87
                                                   Less: Payments to Debtors                                                                    0.00

                                            NET Receipts / Disbursements                                         $21,149.89                  $387.87




{ } Asset Reference(s)        UST Form 101-7-TFR (5/1/2011)                                                                     ! - transaction has not been cleared
              Case 17-55514-sms                        Doc 28       Filed 04/30/20 Entered 04/30/20 15:15:00                                Desc Main
                                                                   Document      Page 5 of 11
                                                              Form 2                                                                               Exhibit B
                                                                                                                                                   Page: 2
                                              Cash Receipts And Disbursements Record
Case No.:              17-55514-SMS                                       Trustee Name:                   S. Gregory Hays (300320)
Case Name:             DELONG, CHRISTOPHER LEE                            Bank Name:                      East West Bank
Taxpayer ID #:         **-***5606                                         Account #:                      ******0050 Demand Deposit Account
For Period Ending: 04/29/2020                                             Blanket Bond (per case limit): $30,203,000.00
                                                                          Separate Bond (if applicable): N/A

    1          2                        3                                        4                             5                      6                      7

  Trans.    Check or       Paid To / Received From            Description of Transaction      Uniform       Deposit             Disbursement        Account Balance
   Date      Ref. #                                                                          Tran. Code       $                       $

 01/30/20              Transition Transfer Credit          Transition Transfer Credit.       9999-000          20,762.02                                         20,762.02
                                                           Transfer from Mechanics Bank
                                                           account to East West Bank
                                                           account
 03/31/20              East West Bank                      Bank and Technology Service Fee   2600-000                                     16.59                  20,745.43

                                            COLUMN TOTALS                                                      20,762.02                   16.59               $20,745.43
                                                    Less: Bank Transfers/CDs                                   20,762.02                    0.00
                                            Subtotal                                                                  0.00                 16.59
                                                    Less: Payments to Debtors                                                               0.00

                                            NET Receipts / Disbursements                                           $0.00                  $16.59




{ } Asset Reference(s)        UST Form 101-7-TFR (5/1/2011)                                                                  ! - transaction has not been cleared
             Case 17-55514-sms                  Doc 28      Filed 04/30/20 Entered 04/30/20 15:15:00                               Desc Main
                                                           Document      Page 6 of 11
                                                       Form 2                                                                          Exhibit B
                                                                                                                                       Page: 3
                                       Cash Receipts And Disbursements Record
Case No.:           17-55514-SMS                                     Trustee Name:                     S. Gregory Hays (300320)
Case Name:          DELONG, CHRISTOPHER LEE                          Bank Name:                        East West Bank
Taxpayer ID #:      **-***5606                                       Account #:                        ******0050 Demand Deposit Account
For Period Ending: 04/29/2020                                        Blanket Bond (per case limit): $30,203,000.00
                                                                     Separate Bond (if applicable): N/A

                                       Net Receipts:                  $21,149.89
                            Plus Gross Adjustments:                         $0.00
                           Less Payments to Debtor:                         $0.00
                 Less Other Noncompensable Items:                           $0.00

                                         Net Estate:                  $21,149.89




                                                                                                        NET                       ACCOUNT
                                 TOTAL - ALL ACCOUNTS                             NET DEPOSITS     DISBURSEMENTS                  BALANCES
                                 ******5500 Checking                                    $21,149.89          $387.87                       $0.00

                                 ******0050 Demand Deposit Account                             $0.00                    $16.59         $20,745.43

                                                                                       $21,149.89                    $404.46           $20,745.43




                 04/29/2020                                                  /s/S. Gregory Hays
                    Date                                                     S. Gregory Hays




UST Form 101-7-TFR (5/1/2011)
         Case 17-55514-sms           Doc 28        Filed 04/30/20 Entered 04/30/20 15:15:00                Desc Main
                                                  Document      Page 7 of 11


                                                                                                                            Page: 1

                                                           Exhibit C
                                                 Analysis of Claims Register
                                Case:17-55514-SMS                       CHRISTOPHER LEE DELONG
                                                                                   Claims Bar Date: 12/07/17


 Claim                 Claimant Name/                  Claim Type/                   Amount Filed/        Paid          Claim
                                                                       Claim Ref
  No.                <Category>, Priority               Date Filed                     Allowed          to Date        Balance

ADM1     S. Gregory Hays                              Administrative                        $2,765.46          $0.00     $2,765.46
         3343 Peachtree Road, NE
                                                      03/17/20                              $2,765.46
         East Tower, Suite 200
         Atlanta, GA 30326
         <2100-000 Trustee Compensation>
         , 200

ADM2     S. Gregory Hays                              Administrative                          $67.01           $0.00        $67.01
         3343 Peachtree Road, NE
                                                      02/06/19                                $67.01
         East Tower, Suite 200
         Atlanta, GA 30326
         <2200-000 Trustee Expenses>
         , 200

ADM3     Arnall Golden Gregory LLP                    Administrative                      $14,346.00           $0.00    $14,346.00
         Attn: Michael Bargar
                                                      03/17/20                            $14,346.00
         171 17th Street NW Ste 2100
         Atlanta, GA 30363-1031
         <3210-000 Attorney for Trustee Fees (Other
         Firm)>
         , 200

ADM4     Arnall Golden Gregory LLP                    Administrative                          $99.10           $0.00        $99.10
         Attn: Michael Bargar
                                                      03/17/20                                $99.10
         171 17th Street NW Ste 2100
         Atlanta, GA 30363-1031
         <3220-000 Attorney for Trustee Expenses
         (Other Firm) >
         , 200

ADM5     Clerk, United States Bankruptcy Court        Administrative                         $350.00           $0.00       $350.00
         1340 Russell Federal Building
                                                      04/28/20                               $350.00
         75 Ted Turner Drive, SW
         Atlanta, GA 30303
         <2700-000 Clerk of the Court Fees>
         , 610
         Per Oder, Dkt # 27.
SURPL DELONG, CHRISTOPHER LEE                         Unsecured                                $0.00           $0.00       $995.30
US    753 EXCHANGE MILL PLACE
                                                      04/29/20                               $995.30
      DACULA, GA 30019
      <8200-000 Surplus Funds Paid to Debtor
      Section 726(a)(6)>
      , 650




UST Form 101-7-TFR (5/1/2011)
         Case 17-55514-sms            Doc 28        Filed 04/30/20 Entered 04/30/20 15:15:00              Desc Main
                                                   Document      Page 8 of 11


                                                                                                                           Page: 2

                                                           Exhibit C
                                                  Analysis of Claims Register
                                 Case:17-55514-SMS                     CHRISTOPHER LEE DELONG
                                                                                  Claims Bar Date: 12/07/17

 Claim                 Claimant Name/                   Claim Type/                 Amount Filed/        Paid          Claim
                                                                      Claim Ref
  No.                <Category>, Priority                Date Filed                   Allowed          to Date        Balance

1        Dacula Animal Hospital                        Unsecured                            $140.59           $0.00       $140.59
         P.O. Box 370
                                                       09/14/17                             $140.59
         Dacula, GA 30019
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

1I       Dacula Animal Hospital                        Unsecured                                N/A           $0.00         $4.59
         P.O. Box 370
                                                       04/29/20                               $4.59
         Dacula, GA 30019
         <7990-000 Surplus Case Interest on
         Unsecured Claims (including priority)>
         , 640

2        Cavalry SPV I, LLC                            Unsecured                           $1,914.85          $0.00     $1,914.85
         as assignee of Syn Bank
                                                       10/30/17                            $1,914.85
         PO Box 27288
         Tempe, AZ 85282
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

2I       Cavalry SPV I, LLC                            Unsecured                                N/A           $0.00        $62.53
         as assignee of Syn Bank
                                                       04/29/20                              $62.53
         PO Box 27288
         Tempe, AZ 85282
         <7990-000 Surplus Case Interest on
         Unsecured Claims (including priority)>
         , 640


                                                                                         Case Total:          $0.00    $20,745.43




UST Form 101-7-TFR (5/1/2011)
 Case 17-55514-sms              Doc 28     Filed 04/30/20 Entered 04/30/20 15:15:00                        Desc Main
                                          Document      Page 9 of 11


                                    TRUSTEE'S PROPOSED DISTRIBUTION
                                                                                                               Exhibit D


    Case No.: 17-55514-SMS
    Case Name: CHRISTOPHER LEE DELONG
    Trustee Name: S. Gregory Hays

                                                      Balance on hand:       $                             20,745.43

           Claims of secured creditors will be paid as follows:

  Claim      Claimant                                         Claim        Allowed            Interim         Proposed
  No.                                                      Asserted        Amount           Payments           Payment
                                                                           of Claim           to Date


                                                         None


                                                   Total to be paid to secured creditors:       $                   0.00
                                                   Remaining balance:                           $              20,745.43

           Applications for chapter 7 fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                           Total            Interim         Proposed
                                                                         Requested          Payments           Payment
                                                                                              to Date

  Trustee, Fees - S. Gregory Hays                                           2,765.46                0.00        2,765.46
  Charges, U.S. Bankruptcy Court                                              350.00                0.00         350.00
  Trustee, Expenses - S. Gregory Hays                                            67.01              0.00          67.01
  Attorney for Trustee Fees (Other Firm) - Arnall Golden Gregory LLP       14,346.00                0.00       14,346.00
  Attorney for Trustee Expenses (Other Firm) - Arnall Golden Gregory             99.10              0.00          99.10
  LLP
                        Total to be paid for chapter 7 administrative expenses:                 $              17,627.57
                        Remaining balance:                                                      $               3,117.86

           Applications for prior chapter fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                     Total             Interim           Proposed
                                                                       Requested         Payments          Payment

                                                         None


                      Total to be paid for prior chapter administrative expenses:               $                   0.00
                      Remaining balance:                                                        $               3,117.86




UST Form 101-7-TFR(5/1/2011)
 Case 17-55514-sms              Doc 28       Filed 04/30/20 Entered 04/30/20 15:15:00                 Desc Main
                                            Document     Page 10 of 11


              In addition to the expenses of administration listed above as may be allowed by the Court,
      priority claims totaling $0.00 must be paid in advance of any dividend to general (unsecured) creditors.

             Allowed priority claims are:
  Claim       Claimant                               Allowed Amount         Interim Payments               Proposed
  No.                                                       of Claim                  to Date               Payment

                                                          None


                                                      Total to be paid for priority claims:      $              0.00
                                                      Remaining balance:                         $          3,117.86

             The actual distribution to wage claimants included above, if any, will be the proposed payment
      less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).
             Timely claims of general (unsecured) creditors totaling $2,055.44 have been allowed and will be
      paid pro rata only after all allowed administrative and priority claims have been paid in full. The timely
      allowed general (unsecured) dividend is anticipated to be 100.0 percent, plus interest (if applicable).

             Timely allowed general (unsecured) claims are as follows:
  Claim       Claimant                               Allowed Amount         Interim Payments               Proposed
  No.                                                       of Claim                  to Date               Payment

  1           Dacula Animal Hospital                             140.59                   0.00                140.59
  2           Cavalry SPV I, LLC                             1,914.85                     0.00              1,914.85
                          Total to be paid for timely general unsecured claims:                  $          2,055.44
                          Remaining balance:                                                     $          1,062.42

             Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed and will be
      paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
      have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus interest (if
      applicable).
             Tardily filed general (unsecured) claims are as follows:
  Claim       Claimant                               Allowed Amount         Interim Payments               Proposed
  No.                                                       of Claim                  to Date               Payment

                                                          None


                          Total to be paid for tardily filed general unsecured claims:           $              0.00
                          Remaining balance:                                                     $          1,062.42




UST Form 101-7-TFR(5/1/2011)
 Case 17-55514-sms             Doc 28    Filed 04/30/20 Entered 04/30/20 15:15:00                   Desc Main
                                        Document     Page 11 of 11


          Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
    subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata only after all
    allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
    subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).
          Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
    subordinated by the Court are as follows:
  Claim     Claimant                               Allowed Amount        Interim Payments                Proposed
  No.                                                     of Claim                 to Date                Payment

                                                        None


                                                 Total to be paid for subordinated claims: $                   0.00
                                                 Remaining balance:                        $               1,062.42

            To the extent funds remain after payment in full of all allowed claims, interest will be paid at the
    legal rate of 1.00% pursuant to 11 U.S.C. § 726(a)(5). Funds available for interest are $67.12. The
    amounts proposed for payment to each claimant, listed above, shall be increased to include the
    applicable interest.
            The amount of surplus returned to the debtor after payment of all claims and interest is $995.30.




UST Form 101-7-TFR(5/1/2011)
